THIRD DIVISION
                                  DOYLE, P. J.,
                              REESE and BROWN, JJ.

                    NOTICE: Motions for reconsideration must be
                    physically received in our clerk’s office within ten
                    days of the date of decision to be deemed timely filed.
                               https://www.gaappeals.us/rules

                    DEADLINES ARE NO LONGER TOLLED IN THIS
                    COURT. ALL FILINGS MUST BE SUBMITTED WITHIN
                    THE TIMES SET BY OUR COURT RULES.


                                                                      June 29, 2021



In the Court of Appeals of Georgia
 A21A0264. HILL v. THE STATE.

      DOYLE, Presiding Judge.

      In this interlocutory appeal, Thomas Hill appeals from the denial of his motion

to suppress evidence obtained during a traffic stop pursuant to a search after he gave

police consent. He contends that the trial court erred because his consent to the police

officer’s search of his vehicle was not voluntary, arguing that the officer’s request for

consent occurred while a reasonable person would have believed he was still

detained. Therefore, he argues, his consent was not voluntary, and the request to

search was an unauthorized extension of the traffic stop. Based on the facts of this

case, we agree and reverse.

              When the facts material to a motion to suppress are disputed, it
      generally is for the trial judge to resolve those disputes and determine
      the material facts. This principle is a settled one, and [the Supreme]
      Court has identified three corollaries of the principle, which limit the
      scope of review in appeals from a grant or denial of a motion to suppress
      in which the trial court has made express findings of disputed facts.
      First, an appellate court generally must accept those findings unless they
      are clearly erroneous. Second, an appellate court must construe the
      evidentiary record in the light most favorable to the factual findings and
      judgment of the trial court. And third, an appellate court generally must
      limit its consideration of the disputed facts to those expressly found by
      the trial court.1


      Viewed in this light, the evidence at the suppression hearing,2 shows that in

October 2017, Corporal Colt Young, a sheriff’s deputy, was on patrol when he

observed Hill driving a black 2004 Acura at an excessive speed, clocking Hill on his

police radar at 87 miles per hour in a 55 mile per hour zone. Young performed a u-

turn, activated his emergency lights, and pursued Hill, who pulled over shortly



      1
        (Citations and punctuation omitted.) Hughes v. State, 296 Ga. 744, 746 (1)
(770 SE2d 636) (2015). See also Tate v. State, 264 Ga. 53, 56 (3) (440 SE2d 646)
(1994) (“Credibility of witnesses and the weight to be given their testimony is a
decision-making power that lies solely with the trier of fact. The trier of fact is not
obligated to believe a witness even if the testimony is uncontradicted and may accept
or reject any portion of the testimony.”).
      2
        The evidence consisted of testimony from the arresting officer and radio
dispatch supervisor, a computer-aided dispatch report, and phone logs. Due to a
problem in the video storage system, there was no dash camera or body camera
recording of the stop available at the time of the suppression hearing.

                                          2
thereafter. Young informed dispatch that he was executing a traffic stop at 12:44 p.m.,

and by 12:46 p.m., Young had made contact with Hill on the side of the road.

      As Hill sat in his vehicle, Young told him that he had pulled him over for

speeding and requested Hill’s driver’s license. Hill complied, and Young noticed that

Hill was breathing heavily, he could see Hill’s heartbeat through his shirt, and Hill

would not make eye contact. Young asked Hill if he was ok, and Hill replied that “he

was just worried about how much the ticket [would] cost.” Young took Hill’s license

and registration back to his police cruiser and radioed the driver’s license and vehicle

tag information to dispatch to check the validity and to determine if Hill had any

outstanding warrants. Young did not have a computer in his cruiser at that time, so

he relied on dispatch to check Hill’s license and registration information. Also at that

time, Young called for any nearby officers to provide backup due to Hill’s apparent

nervousness. Two minutes later, at 12:48 p.m., Sergeant Scottie Waldrip responded

that he was en route to meet Young.

      As Young communicated with dispatch from his cruiser, he realized that there

was a discrepancy in the registration information that dispatch was giving him about

the make and year of the vehicle driven by Hill. Due to static in the radio

communications, dispatch eventually communicated with Young by cell phone, and

                                           3
by 12:57 p.m. it was determined that dispatch had entered the wrong tag number, and

the discrepancy had been resolved.



      As Young finished writing the citation in his cruiser, Sergeant Waldrip arrived

at 12:59. Once Young was finished writing the citation a few minutes later,3 he

approached Hill’s vehicle and asked him to exit and stand at the back of his vehicle.

Hill complied, and Young patted him down to determine the presence of any

weapons. Finding none, Young then explained the citation to Hill, advised him of his

court date, and handed him the citation along with his license and registration. At that

point, Young considered the traffic stop to be over, but he did not expressly tell Hill

that he was free to leave. Immediately after handing Hill the citation and his license,

Young asked Hill “if there was anything illegal inside the vehicle.” Hill replied, “no,”

and then Young asked Hill if he could search Hill’s vehicle, and Hill replied, “go

ahead.”

      Young searched Hill’s vehicle and discovered a plastic bag containing

approximately 28.3 grams of a white powder he suspected to be cocaine; at 1:07 p.m.,

      3
         It is not clear from the record exactly when Young finished writing the
citation and re-engaged Hill. It is undisputed that the entire stop took 23 minutes from
the time Young pulled Hill over to the time Young was arrested.

                                           4
he radioed dispatch to report that he was detaining Hill while he field tested the

substance. Two minutes later, after receiving a positive result for cocaine, Young

arrested Hill at 1:09 p.m.

      Hill was indicted for trafficking in cocaine, possessing cocaine with intent to

distribute, and speeding. He moved to suppress the evidence from the traffic stop,

which motion was denied (as was a renewed motion), and the trial court issued a

certificate of immediate review. This Court granted Hill’s application for

interlocutory review.

      1. Hill contends that the trial court erred because his alleged consent to the

search was not voluntarily given at a time when a reasonable person would have

appreciated that the roadside encounter had become consensual. Based on the record

before us, we agree.

      We begin with the Fourth Amendment principles relevant to the traffic stop.

As the United States Supreme Court has clarified,

      [a] seizure for a traffic violation justifies a police investigation of that
      violation. . . . Authority for the seizure thus ends when tasks tied to the
      traffic infraction are — or reasonably should have been — completed.
      . . . Beyond determining whether to issue a traffic ticket, an officer’s
      mission includes ordinary inquiries incident to the traffic stop. Typically
      such inquiries involve checking the driver’s license, determining

                                           5
      whether there are outstanding warrants against the driver, and inspecting
      the automobile’s registration and proof of insurance. [Further,] traffic
      stops are especially fraught with danger to police officers, so an officer
      may need to take certain negligibly burdensome precautions in order to
      complete his mission safely. On-scene investigation into other crimes,
      however, detours from that mission.4


Thus, “[o]nce the purpose of [the traffic] stop has been fulfilled, the continued

detention of the car and the occupants amounts to a second detention.”5 “The United

States Supreme Court has held unequivocally that the Fourth Amendment does not


      4
       (Citations and punctuation omitted.) Rodriguez v. United States, 575 U. S.
348, 354-356 (II) (135 SCt 1609, 191 LEd2d 492) (2015).
      5
         (Punctuation omitted.) Salmeron v. State, 280 Ga. 735, 736, 738 (1) (632
SE2d 645) (2006), quoting with approval Daniel v. State, 277 Ga. 840, 841 (1) (597
SE2d 116) (2004) and overruling Daniel to the extent that it conflicted with U. S.
Supreme Court precedent, Muehler v. Mena, 544 U. S. 93 (125 SCt 1465, 161 LE2d
299) (2005) (holding that “unless the detention was prolonged by the questioning,
there is no additional seizure within the meaning of the Fourth Amendment.”)
(punctuation omitted). See generally Daniel, 277 Ga. at 841-842 (1) (“Once the
underlying basis for the initial traffic stop has concluded . . . a law enforcement
officer’s continued questioning of a vehicle’s driver and passengers outside the scope
of a valid traffic stop . . . [must be based on] a reasonable articulable suspicion of
other illegal activity or [occur] when the valid traffic stop has de-escalated into a
consensual encounter.”). See also State v. Felton, 297 Ga. App. 35, 37 (676 SE2d
434) (2009) (“It is well settled that if the officer continues to detain the subject after
the conclusion of the traffic stop and interrogates him or seeks consent to search
without reasonable suspicion of criminal activity, the officer has exceeded the scope
of a permissible investigation of the initial traffic stop.”) (punctuation omitted).

                                            6
allow even a de minimis extension of a traffic stop beyond the investigation of the

circumstances giving rise to the stop.”6 “It is the unsupported additional detention,

not police questioning, which constitutes the Fourth Amendment violation.”7

      With respect to a consensual search arising from a traffic stop, “[t]he State

bears the burden of proving that a defendant’s consent to search is valid — i.e., that

it was given freely and voluntarily.”8 To determine whether an authorized detention

has de-escalated into a consensual encounter, such that consent to search is

voluntarily given, the inquiry is an objective one, which we review de novo.9 “The

appropriate inquiry is whether a reasonable person would feel free to decline the


      6
       State v. Drake, 355 Ga. App. 791, 793 (1) (845 SE2d 765) (2020), citing
Rodriguez, 575 U. S. at 356-357 (II).
      7
          (Punctuation omitted.) Felton, 297 Ga. App. at 37.
      8
          Drake, 355 Ga. App. at 795 (1).
      9
        See Davis v. State, 306 Ga. App. 185, 188 (2) (702 SE2d 14) (2010). See also
Terry v. State, 358 Ga. App. 195, 201 (1) (854 SE2d 366) (2021) (“[A] trial court’s
conclusion that ‘a traffic stop was unreasonably prolonged may often be a
fact-intensive determination, but it is ultimately a holding of constitutional law that
we review de novo.’”); State v. Depol, 336 Ga. App. 191, 192 (784 SE2d 51) (2016)
(“Although we owe substantial deference to the way in which the trial court resolved
disputed questions of material fact, we owe no deference at all to the trial court with
respect to questions of law, and instead, we must apply the law ourselves to the
material facts. This includes legal determinations based upon the totality of the
circumstances.”) (citation and punctuation omitted).

                                            7
officers’ request to search or otherwise terminate the encounter. Mere acquiescence

to the authority asserted by a police officer cannot substitute for free consent.”10

      Various courts have recognized a number of circumstances that bear on

whether a reasonable person would have felt free to leave, including:

      the existence and nature of any prior seizure; whether there was a clear
      and expressed endpoint to any such prior detention; the character of
      police presence and conduct in the encounter under review ([e.g.,] the
      number of officers, whether they were uniformed, whether police
      isolated subjects, physically touched them or directed their movement,
      the content or manner of interrogatories or statements, [etc.]);
      geographic, temporal and environmental elements associated with the
      encounter; and the presence or absence of express advice that the
      citizen-subject was free to decline the request for consent to search.11


“The voluntariness of consent is determined by the totality of the circumstances; no

single factor controls.”12




      10
       (Punctuation omitted.) Batten v. State, 341 Ga. App. 332, 334-335 (a) (801
SE2d 57) (2017).
      11
       (Punctuation omitted.) State v. McMichael, 276 Ga. App. 735, 737-738 (1)
(624 SE2d 212) (2005).
      12
           (Punctuation omitted.) Batten, 341 Ga. App. at 334-335 (a).

                                           8
      Here, the dispositive facts are undisputed, and we accept the trial court’s

findings as adequately supported by the record. Those facts show that after Hill was

pulled over, Young called in a second officer to be present at the scene due to

Young’s belief that Hill was engaged in criminal activity based on Hill’s nervousness.

As Hill waited in his vehicle for Young to complete the tasks associated with the

traffic stop (calling dispatch, checking the validity of his license and vehicle

registration, and writing the citation), a second officer arrived and remained on the

scene, communicating briefly with Young.13 When Young approached Hill to hand

him the citation, he requested that Hill exit the vehicle and stand with him at the rear

of the vehicle with the second officer nearby. Then Young patted down Hill to search

for weapons. Although requesting Hill to exit his vehicle and pat him down ordinarily

would not exceed Young’s authority to conduct the traffic stop,14 Young candidly

      13
        Young’s memory of this interaction was poor. He testified that he would
have spoken briefly with the second officer about the circumstances, but there is no
evidence that the communications materially prolonged the encounter.
      14
         See Rodriguez, 575 U. S. at 356 (II) (noting holding in Pennsylvania v.
Mimms, 434 U. S. 106, 110-111 (98 SCt 330, 54 LEd2d 331) (1977), approving the
practice of having drivers exit their vehicle as part of a routine traffic stop on the
ground of officer safety). Notably, the scenario addressed in Mimms is having a driver
exit the vehicle while briefly detained as the officer performs the checks and other
tasks related to issuing a citation. Here, Young asked Hill to exit his vehicle after
performing all of the tasks of the stop, only asking him to exit his vehicle so that he

                                           9
testified that he did so at the end of the stop because he was “trying to determine if

something else was going on other than speeding.” Young was transparent about the

fact that from the moment he initially encountered Hill, he believed “there was

possibly another crime afoot.” The Supreme Court of Georgia has, at least in dicta,

recognized the nuance here: “a marginally burdensome inquiry that promotes the

officer’s safe completion of the traffic-stop mission, and is not done merely to

facilitate a detour into some non-mission related task, is a permissible part of the

traffic stop.”15 We do not (and cannot)16 hold that the mere act of asking Hill to exit

his vehicle actually exceeded Young’s authority, but it does inform the totality of the

circumstances that ensued, particularly in light of the delayed timing of asking Hill

to exit his vehicle, the pat-down, and the arrival and presence of a backup officer on




could hand him his license and the citation.
      15
           (Emphasis supplied.) State v. Allen, 298 Ga. 1, 8 (2) (c) (779 SE2d 248)
(2015).
      16
         See Ohio v. Robinette, 519 U. S. 33, 38 (117 SCt 417, 136 LEd2d 347)
(1996) (“Subjective intentions play no role in ordinary, probable cause Fourth
Amendment analysis. And there is no question that, in light of the [authority] to stop
[the defendant] for speeding, [the officer] was objectively justified in asking [the
defendant] to get out of the car, subjective thoughts notwithstanding.”) (citations and
punctuation omitted).

                                          10
the scene.17 Nothing up to that point indicated to Hill that the stop was de-escalating;

instead, the circumstances objectively indicated the opposite.

      Then, after speaking to Hill and explaining the citation and handing him his

license and paperwork, rather than telling Hill that he was free to leave or otherwise

disengaging with him, Young asked “if there was anything illegal inside the vehicle.”

At the suppression hearing, Young readily conceded that at that point in the stop he

had no reason to detain Hill, but he nevertheless continued to engage him, asking

about the presence of contraband and requesting consent to search the vehicle.18

      Based on the totality of the circumstances — including the arrival of backup,

the timing of being asked to exit the vehicle, the pat-down, and not being told that he



      17
         See generally Allen, 298 Ga. at 10 (2) (c) (weighing the relative intrusiveness
of waiting for a records check in a personal vehicle compared to being asked to exit
the vehicle and noting that “many people would find providing their identification to
a police officer for a computer records check far less intrusive than being ordered out
of the car to stand on the shoulder of a busy highway or on the side of a street in their
neighborhood”).
      18
         “The only possible reason for suspicion about drug possession given by
[Young] is that [Hill] was nervous during the stop. But as this Court has explained,
mere nervousness is not sufficient to support a reasonable articulable suspicion to
extend a stop after completion of the original mission.” Weaver v. State, 357 Ga. App.
488, 491 (851 SE2d 125) (2020). See also Gonzales v. State, 255 Ga. App. 149, 150
(564 SE2d 552) (2002) (“nervousness alone is not sufficient to establish reasonable
suspicion to detain and investigate for illicit drug activity”).

                                           11
was free to leave despite the conclusion of the traffic stop — a reasonable person

would not have understood that he was free to leave at the time that Young inquired

about illegal items in the vehicle and requested consent to search Hill’s vehicle.19

Although

      an officer is not required to advise the driver that he is “free to go”
      before a consent to search will be recognized as voluntary. . . , [t]he
      moment at which a traffic stop concludes is often a difficult legal
      question, not readily discernible by a layperson. It is understandable that




      19
          See Felton, 297 Ga. App. at 37 (“It was evident that even after the traffic stop
ended the men were not free to go because the officer had the driver exit the car
before giving him the citation, and at that point asked him for consent to search.”);
Gonzalez, 255 Ga. App. at 149 (reversing the grant of a motion to suppress because
“a reasonable person would not have felt free to disregard the police and go about her
business”). Compare pre-Rodriguez cases Davis, 306 Ga. App. at 187 (1) (“Davis
remained on the scene and engaged in casual conversation about the high level of
drug activity in the area and the fact that she worked nearby. Her conduct showed that
she did not feel intimidated by the officer’s presence. Under the circumstances, the
initial traffic stop had de-escalated into a consensual encounter.”); Davis v. State, 303
Ga. App. 785, 787 (694 SE2d 696) (2010) (trooper’s request to search did not
unreasonably prolong detention when the trooper told the defendant he was free to
go after handing him the written warning and his documents, but then, without
pausing, asked the defendant if he had any drugs or other illegal contraband in his car
and immediately received consent to search the car) (emphasis supplied); Hayes v.
State, 292 Ga. App. 724, 725 (665 SE2d 422) (2008) (affirming the denial of a motion
to suppress under similar circumstances but the officer also read a warning pursuant
to Miranda v. Arizona, 384 U. S. 436 (86 SCt 1602, 16 LE2d 694) (1966), and had
the defendant sign a written consent form).

                                           12
      a driver would believe that he is validly in a police officer’s custody as
      long as the officer continues to interrogate him.20


Further, that Young’s inquiry and request to search immediately followed the return

of Hill’s license does not require a different result because it is the unsupported

additional detention to investigate other crimes and “to request consent to search

[that] violated his Fourth Amendment rights.”21 “If an officer continues to detain an

individual after the conclusion of the traffic stop and interrogates him or seeks

consent to search without reasonable suspicion of criminal activity, the officer has

exceeded the scope of a permissible investigation of the initial traffic stop.”22 Thus,


      20
         (Punctuation and citation omitted.) State v. McMichael, 276 Ga. App. 735,
738-739 (1) (624 SE2d 212) (2005), questioned on other grounds by Hayes, 292 Ga.
App. at 728 (2). Cf. Robinette, 519 U.S. at 41 (“‘[M]ost people believe that they are
validly in a police officer’s custody as long as the officer continues to interrogate
them. The police officer retains the upper hand and the accoutrements of authority.
That the officer lacks legal license to continue to detain them is unknown to most
citizens, and a reasonable person would not feel free to walk away as the officer
continues to address him.’”) (Ginsburg, J., concurring and quoting the Ohio Supreme
Court).
      21
           Drake, 355 Ga. App. at 794 (1), citing Rodriguez, 575 U. S. at 356-357 (II).
      22
        (Punctuation omitted.) Heard v. State, 325 Ga. App. 135, 138 (1) (751 SE2d
918) (2013). See also Weaver, 357 Ga. App. at 491 (reversing the denial of a motion
to suppress because “the officer continued to question Weaver and his passenger
about multiple subjects unrelated to the purpose of the stop even after receiving an
answer from dispatch regarding the legality of Weaver’s license and registration.

                                           13
the facts as found by the trial court do not support the legal conclusion that the

encounter had become consensual and that Hill’s acquiescence was voluntary.23

Accordingly, we reverse the denial of Hill’s motion to suppress the evidence obtained

in the search that followed the traffic stop.24

      2. Hill’s remaining enumerations are moot.

      Judgment reversed. Reese and Brown, JJ., concur.




Even if the officer’s continued questioning of Weaver and the passenger about the
scrap metal did not constitute an unreasonable prolongation of the stop, the officer
should have ended the stop after he finished his questions as to that matter.”); Drake,
355 Ga. App. at 794 (1) (“[D]etaining [the defendant] further [after the conclusion of
the traffic stop and an initial consensual search] to request [additional] consent to
search his person violated his Fourth Amendment rights.”), citing Rodriguez, 575 U.
S. at 356-357 (II); Heard, 325 Ga. App. at 138 (whole court); Gonzales, 255 Ga. App.
at 150 (“Once a routine traffic stop has ended, an officer must have either valid
consent or reasonable suspicion of criminal conduct before conducting additional
questioning and searching a vehicle.”). Compare Salmeron, 280 Ga. at 735 (1)
(affirming because the officer asked for consent to search before the purpose of stop
was fulfilled while diligently pursuing the allowable mission of the traffic stop).
      23
         See Felton, 297 Ga. App. at 37-38 (“[Because] Felton’s consent was not
within the scope of the original traffic stop, nor consensual, the consent to search the
vehicle was the product of an illegal detention, and it was not valid and the evidence
obtained as a result of the illegal search [should be] suppressed.”) (punctuation
omitted).
      24
           See id.

                                           14